Citation Nr: 1326289	
Decision Date: 08/19/13    Archive Date: 08/26/13

DOCKET NO.  11-21 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1949 to July 1953.  He died in April 2010.  The Appellant is his surviving spouse.  She appealed to the Board of Veterans' Appeals (Board/BVA) from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, but the RO in Chicago, Illinois, certified the appeal to the Board.


FINDINGS OF FACT

1.  The Veteran died in April 2010; the immediate cause of death according to his death certificate was lung cancer with chronic obstructive pulmonary disease (COPD) listed as a significant condition contributing to his death, but not resulting in the underlying cause of his death.

2.  At the time of his death, service connection was in effect for posttraumatic stress disorder (PTSD) - which had been rated as 70-percent disabling effectively since June 16, 2004, and for residuals of frostbite of the feet - with each foot rated as 20-percent disabled effectively since January 12, 1998.  His combined rating for these disabilities, when considering the bilateral factor, had been 80 percent effectively since June 16, 2004, and he had had a total disability rating due to individual unemployability (TDIU) also effectively since June 16, 2004.

3.  The most persuasive medical and other evidence of record, however, indicates his service-connected disabilities were not a primary or secondary cause of his death.

4.  He also did not have a total disability rating, including when considering his TDIU, for at least 10 years immediately preceding his death.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2012).

2.  There is no legal entitlement to DIC under the provisions of Section 1318, Title 38, of the United States Code.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In deciding these claims, the Board has reviewed the evidence in the Veteran's claims file - both his physical claims file and electronic ("Virtual VA") folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each and every piece of evidence reviewed, certainly not in exhaustive detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Appellant-widow therefore must not assume the Board has overlooked pieces of evidence that are not explicitly discussed.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons or bases for rejecting evidence favorable to the claimant).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, this doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists that does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising the claimant of the information and evidence VA will obtain versus the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  38 C.F.R. § 3.159(b)(1).  Ideally, VA should provide this notice prior to initially adjudicating the claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate or incomplete, this timing error can be effectively "cured" by providing any necessary VCAA notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the claimant is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VCAA notices errors, even when shown to have occurred, are not presumptively prejudicial, rather, must be judged on a case-by-case basis.  And as the pleading party attacking the agency's decision, the claimant, not VA, has this burden of proof of not only establishing error, but, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).


In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) issued certain directives pertinent to cases where the issue is entitlement to service connection for the cause of a Veteran's death.  The Court held that there is no preliminary obligation on the part of VA to perform, what in essence would be, a predecisional adjudication of a claim prior to providing section 5103(a) notice.  But although section 5103(a) does not require a "predecisional adjudication" of the evidence in each case, the notice must be responsive to the particular application submitted.  See Kent v. Nicholson, 20 Vet. App. 1, 9 (2006) ("The legislative interest underlying the VCAA notice requirement is the intent of Congress to provide [claimants] a meaningful opportunity to participate in the adjudication of claims").  This means there is a middle ground between a predecisional adjudication and boilerplate notice with regards to the amount of detail and degree of specificity VA must provide for section 5103(a)-compliant notice.  The Court later stated that a more detailed notice potentially discourages a claimant from submitting additional or corroborative notice and is contrary to the VCAA's purpose.

However, according to Hupp, in DIC cases where a Veteran was service connected during his or her lifetime, the Court found that section 5103(a) notice must include:  (1) a statement of the conditions, if any, for which the Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate the DIC claim based on a previously 
service-connected condition; and (3) an explanation of the evidence and information required to substantiate the DIC claim based on a condition not yet service connected.


In this particular case at hand, the Appellant-widow received the required VCAA notification prior to the initial rating decision at issue in November 2010, so in the preferred sequence.  The RO's July 2010 letter advised her of the information and evidence needed to substantiate her claims and of the information and evidence that she needed to submit, namely, any additional evidence and argument concerning the claimed conditions and enough information for the RO to request records from the sources she identified.  She was specifically told that it was her responsibility to support her claims with appropriate evidence.  The letter advised her as well of the information and evidence that VA would obtain for her, such as relevant medical records, employment records, and records from other Federal agencies.  She also was advised of the Veteran's service-connected disabilities at the time of his death.  The duty to notify her concerning her claims therefore was satisfied.  38 U.S.C.A. § 5103; Hupp v. Nicholson, 21 Vet. App. 342 (2007).

And as specifically concerning her claim of entitlement to DIC pursuant to 38 U.S.C.A. § 1318, the relevant facts are not in dispute.  Where the law is determinative of the claim, there is no further evidence to be developed.  Accordingly, the VCAA is inapplicable in this circumstance because resolution of the appeal turns on a matter of law or interpretation of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  As such, the Board is not required to address efforts to comply with the VCAA with respect to this claim.  Nevertheless, the Board is satisfied that the record has been fully developed as to this issue of entitlement to DIC under 38 U.S.C.A. § 1318.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the U. S. Court of Appeals for the Federal Circuit held that 38 U.S.C. § 5103A(a) does not always require VA to assist the claimant in obtaining a medical opinion or examination for a DIC claim, but that it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the DIC claim.  The Federal Circuit Court added that there was no duty to provide a VA opinion in a DIC claim under 38 U.S.C.A. § 5103A(d) since this provision is explicitly limited to claims for disability compensation (service connection), which is defined as a monthly payment made by VA to a Veteran, and therefore does not pertain to a DIC claim.  Id.  But in Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), the Federal Circuit Court held that, in the context of a DIC claim, VA must also consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to provide an examination when no reasonable possibility exists that such assistance would aid in substantiating the claim.

Here, the RO requested and obtained a medical nexus opinion concerning whether there was any relationship or correlation between the Veteran's death and disabilities incurred or aggravated by his military service (i.e., service-connected disabilities).  The opinion is responsive to this determinative issue of causation, so it provides the information needed to decide the cause-of-death claim.

The Board consequently is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Appellant in developing the facts pertinent to her claims is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.


Service Connection for the Cause of the Veteran's Death

In order to establish entitlement to service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by his active military service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding his death, including, particularly, autopsy reports.  Id.  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).

There are primary causes of death that by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

The Appellant believes the Veteran's terminal lung cancer, also the COPD that was listed as a contributing factor in his death, were caused or aggravated by his PTSD, so in this way were secondarily related to his military service, or were the result of his exposure to asbestos during his service, therefore also possibly directly incurred during his service.  See her July 2012 statement.

Showing her entitlement to service connection is established in three ways, either by 1) showing the condition claimed was directly incurred or aggravated in service or, 2) if applicable, was presumptively incurred in service, such as if manifested to the required minimum compensable degree of at least 10-percent disabling within the initial post-service year, or 3) was secondarily related to service, meaning caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

In adjudicating this claim the Board must consider all potential bases of entitlement.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  VA has a duty to address all arguments put forth by a claimant and/or theories under which entitlement to benefits sought may be awarded.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (noting that the Board is required to consider all issues raised either by the claimant or reasonably by the evidence of record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Buckley v. West, 12 Vet. App. 76, 83 (1998) (noting that where the RO and the Board have failed to address an argument reasonably raised by a claimant in support of a claim over which the Court (CAVC) has jurisdiction by virtue of a Notice of Disagreement (NOD) satisfying Veterans Judicial Review Act (VJRA) § 402, the Court will remand the claim with directions that the Board address the particular argument(s) in support thereof).  This includes the duty to address arguments a claimant has specifically made as it relates to the adequacy of any given VA examination.

With regards to the alternatively alleged theory of entitlement based on the Veteran's death having been related to his exposure to asbestos during his service, there is no statute specifically dealing with service connection for asbestos-related diseases, nor has the Secretary of VA promulgated any specific regulations.  In 1988, however, VA issued a circular on asbestos-related diseases providing guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular since have been included in VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21 (January 31, 1997) (hereinafter "M21-1").  Also, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  VAOPGCPREC 4-2000 (April 13, 2000).  VA must analyze a claim for service connection for asbestos-related disease under these administrative protocols. Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  See also VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 9.  Recognizing this, with asbestos-related claims, the Board must determine whether the claim development procedures applicable to such claims have been followed.  Ashford v. Brown, 10 Vet. App. 120, 124-125 (1997) (while holding that the claim had been properly developed and adjudicated, the Court indicated the Board should have specifically referenced the DVB Circular and discussed the RO's compliance with the Circular's claim-development procedures).


VA Adjudication Procedure Manual Rewrite (M21-1MR) provides that, where asbestos exposure is alleged, VA must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational and other asbestos exposure, and determine whether there is a relationship between asbestos exposure in service (versus before and/or after service) and the claimed disease.  M21-1MR, at IV.ii.2.C.9.

VA's Manual 21-1MR, Part IV, subpart ii, Chapter 2, Section C essentially acknowledges that inhalation of asbestos fibers can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Regarding the M21-1MR's exclusion of prostate cancer from urogenital cancers that may result from inhalation of asbestos fibers, VA's General Counsel determined that the 
M21-1MR provisions discussing asbestos and asbestos-related diseases generally are not substantive rules, and there is no presumption that a Veteran was exposed to asbestos in service.  Dyment v. West, 13 Vet. App. 141, 145 (1999), aff'd, Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  M21-1MR, IV.ii.2.C.9.f.


According to his death certificate, the cause of the Veteran's death was lung cancer.  COPD was listed as a significant condition contributing to his death, but not resulting in the underlying cause of his death.  At the time of his death, service connection was in effect for PTSD - which had been rated as 70-percent disabling effectively since June 16, 2004, and for residuals of frostbite of the feet - with each foot rated as 20-percent disabled effectively since January 12, 1998.  His combined rating for these disabilities, when considering the bilateral factor, had been 80 percent effectively since June 16, 2004, and he had had a TDIU also effectively since June 16, 2004.

He was treated for various lung problems following his separation from service.  Diagnoses included emphysema, COPD, and a nodule of the right lung.  See, e.g., March 1983, July 1989, April 1998, and June 2004 VA treatment records, and January 2010 private treatment record.  There was never any mention, however, of asbestosis (pulmonary fibrosis) or other asbestos-exposure-related disease.

Moreover, in October 2011 a VA compensation examiner concluded there did not appear to be a relationship between the development or exacerbation of the Veteran's terminal lung cancer and his PTSD.  According to this examiner, it was not likely that the Veteran's lung cancer was caused. or aggravated by, his PTSD.  The examiner explained that, while there have been notable exacerbations of other health conditions secondary to PTSD, lung cancer was not one of these conditions.

Because lung cancer and COPD are not "simple" conditions, rather medically complex, the appellant-widow cannot as a layperson establish the required element of causation needed to support her claim of a correlation between the Veteran's death and his military service.  This determination is beyond her competence.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  So there has to be supporting medical evidence, which in this instance there is not, only instead evidence against her claim.

There equally is no evidence, nor does she contend, that the Veteran's 
service-connected frostbite residuals caused or contributed to his death.

Furthermore, although she contends that the Veteran's fatal lung cancer was related to asbestos exposure during his military service, there is no suggestion he was ever diagnosed with pulmonary fibrosis (asbestosis) or an asbestos-related condition at any point during his lifetime.  His lung condition diagnoses included emphysema/COPD, but none suggestive of prior exposure to asbestos.  And this is true irrespective of whether he actually was exposed to asbestos during his service.

The terminal lung cancer and contributing COPD listed on his death certificate were not service-connected conditions at the time of his death, nor are they shown to have been in any way related to his service, so deserving of service connection.  And his PTSD and frostbite residuals of the feet, which were service connected, have not been shown by competent and credible evidence to either have caused or contributed substantially or materially to his death.

The Board certainly sympathizes with the Appellant over the unfortunate loss of her husband-Veteran, and acknowledges her contentions that his death was related to his military service, including especially by way of his service-connected disabilities.  To reiterate, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining whether the cause of death was related to a service-connected disability, this fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).


The competent and credible evidence of record, so the ultimately probative evidence, does not show the Veteran's service-connected disabilities either caused or contributed substantially or materially to his death.  And as the preponderance of the evidence is against the claim for service connection for the cause of his death, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Section 1318 DIC

A surviving spouse may establish entitlement to DIC where it is shown that a Veteran's death was not the result of willful misconduct and, at the time of death, the Veteran was receiving, or entitled to receive, compensation for a service-connected disability and meets the following criteria:  (1) he was continuously rated totally disabled for the 10 years immediately preceding death; (2) he was rated totally disabled upon separation from service, was continuously so rated, and died at least five years after separation from service; or, (3) he was a former prisoner of war (POW) who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. § 3.22 (a) (2012).

'Entitled to receive' means that, at the time of death, the Veteran had 
service-connected disability rated totally disabling by VA but was not receiving compensation because:  (1) VA was paying the compensation to the Veteran's dependents; (2) VA was withholding the compensation under authority of 38 U.S.C. 5314 to offset an indebtedness of the Veteran; (3) the Veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error (CUE) in a VA decision concerning the issue of service connection, disability evaluation, or effective date; (4) the Veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments under the provisions of 10 U.S.C. 1174(h)(2); (6) VA was withholding payments because the Veteran's whereabouts was unknown, but the Veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or (7) VA was withholding payments under 38 U.S.C. 5308 but determines that benefits were payable under 38 U.S.C. 5309.  38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the provisions of § 1318 and certain other cases, issues involved in a survivor's claim for death benefits will be decided without regard to any prior disposition of those issues during the Veteran's lifetime.  38 C.F.R. § 20.1106.

The Federal Circuit Court recently affirmed a single-judge CAVC decision, which, even when considering the long and sordid history of claims for DIC under 38 U.S.C. § 1311(a)(2) and section 1318 based upon "hypothetical entitlement," did not change anything.  Once upon a time there were some statutes providing DIC benefits if the Veteran received "or was entitled to receive . . . compensation for a service-connected disability that was rated totally disabling for a continuous period of at least eight years immediately preceding death."  The CAVC interpreted those statutes as allowing survivors to prove after the Veteran's death that he was entitled to a total disability rating for the last eight years of life without regard to whether the Veteran was ever actually found to be totally disabled.  VA disagreed and abrogated the CAVC decision by enacting a regulation that explicitly interpreted the statute as not allowing claims based upon whether the Veteran was hypothetically entitled to a total disability rating.  The question then arose as to what effect did that new regulation have on claims that were pending at the time of its enactment in 2005?  In Tarver v. Shinseki, 557 F.3d 1371 (Fed. Cir. 2009) and Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008), the Federal Circuit Court addressed an analogous situation and held the current version of 38 C.F.R. § 3.22 applies to claims under 38 U.S.C. § 1318.  Kernea continues a line of cases that essentially required the claimant to show detrimental reliance to avoid the application of the current, less-favorable interpretation of the statutes.  Because the claimant could not make that showing, she loses under the Federal Circuit's three-part test from Princess Cruises, Inc. v. United States, 397 F.3d 1358 (Fed. Cir. 2005).  See Kernea v. Shinseki, No. 2012-7142, 2013 WL XXXXXXX, at *Y n.1 (Fed. Cir. Aug. 1, 2013) (absent a showing of detrimental reliance, the current version of 38 C.F.R.§ 3.10(f)(3) applies to DIC claims under 38 U.S.C. § 1311(a)(2)).

Here, the Veteran died in April 2010, so the appellant-widow's derivative section 1318 claim was not pending in 2005.  Moreover, at the time of his death, service connection was in effect for PTSD and frostbite residuals of the feet.  He additionally had had a TDIU effectively since June 16, 2004, which means he was considered totally disabled for almost 6 years immediately preceding his death.  Unfortunately, this is less than the 10-year statutory requirement for benefits under § 1318 for Veterans considered totally disabled, who were not rated so upon separation from service.  No allegations have been made regarding CUE in prior rating decisions.  Therefore, as the basic threshold criteria for establishing entitlement to benefits under § 1318 are not met, the Appellant-widow's claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

The claim of entitlement to service connection for the cause of the Veteran's death is denied.

The claim of entitlement to DIC under 38 U.S.C.A. § 1318 also is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


